Citation Nr: 1756129	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for facial scars status post trauma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2016, a videoconference hearing was held before the undersigned Veterans Law Judge. At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the service-connected facial scaring is manifested by five scars with two characteristics of disfigurement; and four of the scars are painful. 


CONCLUSIONS OF LAW

1. The criteria for an initial 30 percent rating for facial scars are met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7800 (2017).

2. The criteria for a separate 20 percent rating for painful scars are met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In July 2011, VA granted entitlement to service connection for facial scars, status post trauma and assigned a noncompensable rating from December 14, 2010. The Veteran disagreed with the rating and perfected this appeal. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's facial scars are evaluated under Diagnostic Code 7800, which provides a 10 percent rating for one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.

A 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. Id.

A 50 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or: with four or five characteristics of disfigurement. Id. 

For purposes of evaluation under § 4.118, the eight characteristics of disfigurement are: scar 5 or more inches (13 or more cm) in length; scar at least one-quarter inch (.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm). Id. at Note (1). 

Scars evaluated under Diagnostic Code 7800 may also receive an evaluation under Diagnostic Code 7804. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3). Under this provision, a 10 percent rating is assigned when there are one or two scars that are unstable or painful; a 20 percent rating is assigned when there are three or four scars that are unstable or painful; and a 30 percent rating is assigned when there are five or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804.
 
Relevant to the appeal period, the claims folder contains two examinations. On VA examination in February 2011, the Veteran reported scars on the right cheek and under the chin. Current symptoms included pain and twice yearly skin breakdown. He also reported that the scars swell in the summer and become inflamed. Objectively, there was a scar on the right side of the cheek which was linear and measured 5.25 centimeters by 0.2 centimeters. There was also a scar under the chin which was linear and measured 5 centimeters by 0.15 centimeters. Neither scar was painful on examination and there was no skin breakdown. The scars were superficial with no underlying tissue damage. The scar on the cheek was described as disfiguring whereas the scar on the chin was not. Neither limited motion nor function was associated with the scars. The scars did not adhere to underlying tissue and were level on palpation, and skin texture was normal. There was no hyperpigmentation or hypopigmentation of either scar and they were not indurated or inflexible. There was no underlying soft tissue loss and no gross distortion or asymmetry noted. 

In his July 2013 VA Form 9, the Veteran said the VA examiner did not evaluate all his scars. He further stated that they become sore and painful in extreme heat and when they are inflamed he cannot shave. He also felt they were shiny. 

In February 2016, the Veteran was seen by a private dermatologist, Dr. W.D.M., who completed a Scars/Disfigurement Disability Benefits Questionnaire. The physician identified five scars on the face described as follows: Scar #1 located on the right face anterior measuring 5.8 x 0.4 centimeters; Scar #2 located on the right face posterior measuring 3.1 x 0.3 centimeters; Scar #3 located at the right angle of the mouth measuring 2 x 0.1 centimeters; Scar #4 located on the left face measuring 0.9 x 0.1 centimeters; and Scar #5 located on the chin measuring 8 x 0.3 centimeters. Two of the scars were reported as having the surface contour elevated on palpation. None of the scars had the surface contour depressed on palpation, and the scars were not adherent to underlying tissue or missing underlying soft tissue. There was no hypopigmentation, hyperpigmentation or abnormal texture, but two of the scars were reported as having induration and inflexibility with a total surface area of 9.66 square centimeters. There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss. The scars did not result in limitation of function. The examiner further stated that four of the scars were painful in that they are traumatized when shaving and they swell on exertion. None of the scars were unstable. 

At the March 2016 hearing, the Veteran testified that the scars were painful, especially in the sunlight. He reported they swell up at times and he still pulls glass from his chin. He found the scars embarrassing. He also testified that the VA examiner did not even touch his face and the examination was very brief. 

An April 2016 statement from Dr. W.D.M. indicates he evaluated the Veteran for the lesions on his face and that the physical examination revealed disfiguring scars located at the bilateral face and chin. 

As set forth, the findings on the VA and private examinations appear inconsistent. Review of service treatment records shows the Veteran was involved in a motor vehicle accident in May 1986. He was rendered unconscious and suffered numerous facial superficial abrasions and lacerations. Examinations during service noted scars on the right lateral face, right cheek and chin, but the scars were not described in detail. A June 2004 VA examination noted two linear scars on the right check (6 centimeters and 2 centimeters) and a scar on the chin (6 centimeters). The Veteran submitted photographs showing the facial lacerations following the accident and in the opinion of the undersigned they appear extensive. Considering the Veteran's complaints concerning the VA examination and resolving reasonable doubt in his favor, the Board attributes the five scars identified in the private examination report to the in-service accident. 38 C.F.R. § 3.102 (2017). 

On review, the Board finds that an increased rating is warranted under Diagnostic Code 7800. The February 2016 examination shows two characteristics of disfigurement - specifically, the surface contour of two of the scars was reported as elevated on palpation. The Board notes that the report marked two scars with an "x" and also circled a third scar. It is unclear whether the examiner was marking two or three scars as being elevated. Regardless, a 30 percent rating is warranted for two or three characteristics of disfigurement and this would not change the rating being assigned. 

The Board acknowledges the Veteran's contentions regarding abnormal skin texture and other complaints, but does not find any additional characteristics of disfigurement. In making this determination, the Board notes that some of the skin was noted to be indurated and inflexible, but the area involved did not exceed 39 square centimeters. 

The Board also finds that a separate 20 percent rating is warranted based on the finding that four of the scars were painful. 38 C.F.R. § 4.118, Diagnostic Code 7804. The Veteran is competent to report his symptoms and the Board finds his testimony credible. 

Finally, the Board acknowledges that some of the Veteran's reported symptoms such as the scars filling with pus, picking glass out of the chin scar, and feeling self-conscious, are not necessarily contemplated in the rating criteria. There is, however, no indication of frequent hospitalization for the scars and while the Veteran reported that he felt his scars prevented him from being for selected for some jobs, there is no evidence that they have a marked interference with employment. Accordingly, referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Evidence of record indicates the Veteran is currently employed and the Board finds no basis to infer a claim of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER
Entitlement to an initial 30 percent rating for facial scars status post trauma is granted under Diagnostic Code 7800, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a separate 20 percent rating for facial scars status post trauma is 

granted under Diagnostic Code 7804, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


